          Case 8:19-cv-02817-GJH Document 49 Filed 03/08/21 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                   Southern Division


Bureau of Consumer Financial Protection,

               Plaintiff,

               v.
                                                   Case No. 8:19-cv-02817-GJH
Fair Collections & Outsourcing, Inc.,
et al.,

               Defendants.

  PLAINTIFF’S REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF ITS
   MOTION TO STRIKE DEFENDANTS’ AMENDED AFFIRMATIVE DEFENSES

       Plaintiff Bureau of Consumer Financial Protection (the Bureau) respectfully submits this

reply memorandum of law in further support of its Motion to Strike Defendants’ Amended

Affirmative Defenses. In its motion, the Bureau moved to strike four of Defendants’ Amended

Affirmative Defenses: unclean hands, bona fide error, and two defenses regarding the

constitutionality of the Bureau’s structure.

       In support of their amended unclean hands defense, Defendants make spurious

allegations of Bureau “misconduct” but do not provide a single case holding that such conduct

would satisfy the high standard for sustaining an unclean hands defense against the government.

And Defendants have still failed to allege that such alleged misconduct prejudiced them in their

defense of this matter, and that such prejudice rises to a constitutional level. With respect to their

bona fide error defense, Defendants still do not identify any error whatsoever, nor have they

identified any policies reasonably maintained to avoid such error. Finally, Defendants admit that

they have only asserted defenses regarding the Bureau’s structure to preserve those issues for

appeal, but the Court’s prior ruling on these issues preserves them for appeal, rendering the
           Case 8:19-cv-02817-GJH Document 49 Filed 03/08/21 Page 2 of 7



defenses unnecessary and redundant. Accordingly, all of these defenses should be stricken and,

because Defendants have now had two chances to properly plead these defenses and an

opportunity to explain the validity of these defenses in their response brief, the Court should

strike them with prejudice.

    I.      THE COURT SHOULD CONTINUE TO APPLY THE IQBAL/TWOMBLY
            PLAUSIBILITY STANDARD TO AFFIRMATIVE DEFENSES

         Defendants argue that this Court should depart from its prior rulings that the plausibility

standard of Iqbal and Twombly applies to affirmative defenses. Defendants suggest that “[t]he

only Circuit Court to address the issue” supports Defendants’ position. That is incorrect. The

case cited by Defendants, Davis v. Indiana State Police, did not address the pleading standard

applicable to affirmative defenses. See 541 F.3d 760, 763-64 (7th Cir. 2008) (holding that a

complaint “need not anticipate” and “plead around” affirmative defenses, noting that Twombly

did not reallocate burdens of persuasion or production as to affirmative defenses). And at least

one Circuit Court that directly addressed the pleading standard applicable to affirmative defenses

held that the plausibility standard of Iqbal and Twombly applies. See GEOMC Co. v. Calmare

Therapeutics, Inc., 918 F.3d 92, 98 (2d Cir. 2019).

         Defendants also cite the Lockheed Martin Corp. v. United States case in support of their

argument that the plausibility standard should not apply. 973 F. Supp. 2d 591 (D. Md. 2013). But

in that case, the court noted that the defendants had only had sixty days to file an answer in

response to a complaint. Id. at 594. Here, Defendants had nearly a year and a half to articulate

plausible affirmative defenses—they have not, so the Court should strike the defenses with

prejudice. See Pl. Br. at 14.




                                                  2
            Case 8:19-cv-02817-GJH Document 49 Filed 03/08/21 Page 3 of 7



    II.      DEFENDANTS’ AMENDED UNCLEAN HANDS DEFENSE SHOULD BE
             STRICKEN

          Even in their opposition, Defendants have failed to identify egregious government

misconduct that bears a nexus to their ability to defend against this suit, and results in prejudice

to Defendants that rises to a constitutional level. Nor did Defendants identify a single case

holding that the alleged “misconduct” that they claim the Bureau engaged in would be sufficient

to sustain an unclean hands defense against the government. As discussed in the Bureau’s

opening memorandum and below, the defense should be stricken with prejudice.

          Although not included in their amended affirmative defenses, Defendants argue in their

opposition that the Bureau’s Civil Investigative Demands (CIDs) contained an insufficient

notification of purpose1 and that this alleged insufficiency was a violation of due process. But, as

Defendants admit, they did not use the Bureau’s administrative process to challenge the

notification of purpose in most of the CIDs that the Bureau served upon them. See Opp. Br. at 6-

7. And though Defendants suggest in their brief that they never challenged the notification of

purpose, that is false. Defendants did challenge the notification of purpose of one CID and, as a

result, received the additional detail that they now claim to have been denied. See Order on

Petition to Modify or Set Aside, Apr. 25, 2019, at 2-3 (attached as Exhibit 1). 2 Defendants’

choice not to otherwise pursue the administrative process available to them during the




1 The Bureau may seek information regarding violations of law through administrative
subpoenas called “Civil Investigative Demands.” The notification of purpose is a statement in a
Bureau Civil Investigative Demand that sets forth “the nature of the conduct constituting the
alleged violation which is under investigation and the provision of law applicable to such
violation.” 12 U.S.C. 5562(c)(2). In the Bureau’s investigation of Defendants, the notification of
purpose remained the same throughout the investigation until Defendants challenged it.
2 Available at https://files.consumerfinance.gov/f/documents/cfpb_petition-to-modify_fair-

collections-and-outsourcing-inc-et-al_decision-and-order.pdf.

                                                  3
          Case 8:19-cv-02817-GJH Document 49 Filed 03/08/21 Page 4 of 7



investigation is certainly not a reflection that the Bureau somehow deprived them of due process.

And it does not reflect misconduct by the Bureau, let alone egregious misconduct.

       Defendants make several additional allegations regarding the Bureau’s alleged

misconduct in the investigation. These allegations are false. The Bureau did not misrepresent

anything to Defendants regarding the Bureau’s discretionary NORA process or in connection

with entering into tolling agreements. And the Bureau did not serve CIDs in order to “harass and

punish” Defendants after they complained to the Bureau’s Ombudsman about the Office of

Enforcement’s policies or because Defendants “refused to capitulate” to unspecified but

allegedly “unreasonable” Bureau “demands.” Rather, the Bureau served CIDs seeking

Defendants’ business records regarding their debt collection and credit reporting practices in

connection with conducting an investigation of Defendants’ compliance with certain laws and,

after finding evidence of widespread violations, the Bureau brought suit against Defendants. But

even if the Court were to accept Defendants’ bald allegations of misconduct as plausible for

purposes of resolving this motion (and it should not), Defendants have not identified a single

case holding that allegations like these constitute the “egregious misconduct” sufficient to sustain

an unclean hands defense against the government. See also Pl. Br. at 7-8 (collecting cases

reflecting the high bar for establishing egregious misconduct). Accordingly, the defense fails a

matter of law.

       In addition to failing to allege egregious government misconduct, Defendants have also

not alleged that the misconduct bears a nexus to their defense of this action, that there was any

resulting prejudice to their defense to this action, and that such prejudice rises to a constitutional

level. See Pl. Br. at 8-9. Indeed, they have made no connection whatsoever between the Bureau’s

alleged conduct in the investigation and their defense of this lawsuit. While Defendants assert



                                                  4
            Case 8:19-cv-02817-GJH Document 49 Filed 03/08/21 Page 5 of 7



that during the Bureau’s investigation they “produced thousands of documents in violation of

their due process rights,” Opp. Br. at 7, as discussed above, in all but one instance, Defendants

failed to pursue, let alone exhaust, the administrative process that was available to them for

challenging the Bureau’s CIDs. And with respect to the one CID for which they filed a petition

to the Bureau’s Director, after the Director denied the petition, they elected to produce the

requested documents rather than seeking to challenge the CID in a federal district court.

Defendants’ decision to produce documents requested by the Bureau in its various CIDs without

pursuing the administrative process available to them at the time does not constitute prejudice.

Moreover, Defendants do not explain why producing documents during the investigation would

prejudice them in defending against this action. Defendants promise the Court that, if given leave

to amend, they will then “specifically explain how the Bureau’s pre-litigation conduct prejudiced

their defense of this claim and how such conduct rises to a Constitutional level.” Opp. Br. at 6.

Defendants have now had two opportunities to plead this element in their Answers and Amended

Answers, and another to clarify it in their opposition brief. They have not done so and their

unclean hands should therefore be stricken with prejudice. See Pl. Br. at 14.

   III.      DEFENDANTS’ AMENDED BONA FIDE ERROR DEFENSE SHOULD BE
             STRICKEN

          Defendants’ opposition still does not identify any specific error in support of their

amended bona fide error defense. As a result, it falls far short of identifying the “who, what,

where, when” of any error, as required by Rule 9(b). See Balon v. Enhanced Recovery Co., Inc.,

316 F.R.D. 96, 103 (M.D. Pa. 2016). It is not surprising that Defendants have not identified any

specific error. Here, the Bureau has alleged that Defendants were on notice of widespread

warning signs across debt portfolios, including that certain portfolios of debt were disputed at

high rates and that Defendants were unable to obtain substantiation that certain debts were owed,


                                                   5
           Case 8:19-cv-02817-GJH Document 49 Filed 03/08/21 Page 6 of 7



but, despite those warning signs, Defendants continued to misrepresent that they had a

reasonable basis to assert that those debts were owed. See ECF No. 1, ¶¶ 78-81, 118-123. This

was a widespread, systemic failure by Defendants, not an isolated error. See FTC v. Swatsworth,

No. 17-cv-340 (GCM), 2018 WL 4016312, *10 (W.D.N.C. Aug. 22, 2018) (“ACDI and STP

knew or should have known that there was not a colorable basis for the purported debts after they

knowingly purchased the Portfolio from a disreputable source and received an unusually high

number of disputed claims. Nonetheless, they continued to solicit and collect on the debts. Thus,

the FDCPA violations were not solely a result of a bona fide error, and Defendants’ affirmative

defense fails as a matter of law.”).

         Likewise, even if Defendants had identified a specific error, Defendants still have failed

to identify policies that were maintained and reasonably adapted to avoid any such error.

Defendants have again simply listed many of their policies and procedures regarding debt

collection and credit reporting. Opp. Br. at 4-5. Because these policies are not tied to any specific

error (which they cannot be, because Defendants have not identified any specific error), they

cannot support a bona fide error defense. See Pl. Br. at 13. Accordingly, Defendants’ amended

bona fide error defense should be stricken with prejudice.

   IV.      DEFENDANTS’ AMENDED CONSTITUTIONALITY DEFENSES SHOULD
            BE STRICKEN

         Defendants claim that they are asserting affirmative defenses related to the

constitutionality of Bureau’s structure to preserve the issues for appeal. But these issues have

already been preserved for appeal because they were raised by Defendants and ruled upon by the

Court in its Order denying Defendants’ motion to dismiss. ECF No. 23; see Consumer Fin. Prot.

Bureau v. Ocwen Fin. Corp., No. 9:17-CV-80495, 2020 WL 2062324, at *2-3 (S.D. Fla. Apr. 29,

2020). Moreover, the issues are strictly legal issues about which no discovery is necessary, and


                                                  6
            Case 8:19-cv-02817-GJH Document 49 Filed 03/08/21 Page 7 of 7



therefore any discovery would be prejudicial to the Bureau. Accordingly, they should be

stricken.

                                       CONCLUSION

       For all these reasons, and the reasons identified in the Bureau’s opening memorandum of

law, the Court should grant the Bureau’s Motion to Strike Defendants’ Amended Affirmative

Defenses and strike the challenged defenses with prejudice.



Dated: March 8, 2021                        Respectfully submitted,

                                            CARA M. PETERSEN
                                            Acting Enforcement Director

                                            DAVID M. RUBENSTEIN
                                            Deputy Enforcement Director

                                            THOMAS KIM
                                            Assistant Deputy Enforcement Director

                                            /s/_Jessica Rank Divine_________
                                            Jessica Rank Divine (District of Maryland Bar No.
                                              810852; New York Bar No. 4544573)
                                            Carl L. Moore (District of Maryland Bar
                                              No. 811325; Maryland Attorney No. 0912160268)
                                            Kevin E. Friedl (District of Maryland Bar
                                              No. 811730; New York Bar No. 5240080)
                                            Consumer Financial Protection Bureau
                                            1700 G Street NW
                                            Washington, DC 20552
                                            Telephone (Divine): 202-435-7863
                                            Telephone (Moore): 202-435-9107
                                            Telephone (Friedl): 202-435-9268
                                            Fax: 202-435-7722
                                            jessica.divine@cfpb.gov
                                            carl.moore@cfpb.gov
                                            kevin.friedl@cfpb.gov

                                            Attorneys for the Consumer Financial Protection
                                            Bureau



                                               7
